ICJ_148_WhalingAntarctic_AUS_JPN_2014-03-31_JUD_01_ME_11_EN.txt.                      453 	




                                            SEPARATE OPINION
                                     OF JUDGE AD HOC CHARLESWORTH


                        Special permit whaling under Article VIII of the ICRW — The use of lethal
                     methods “for purposes of scientific research” under the ICRW must be indispensable
                     to the research — The precautionary approach is relevant to the interpretation of
                     the ICRW — States parties to the ICRW have a duty to co‑operate with the IWC
                     and its committees — Japan has breached paragraph 30 of the Schedule to the
                     ICRW.

                        1. As my vote indicates, I largely agree with the conclusions the Court
                     has reached and its reasoning. There are, however, two areas in which my
                     views differ from those of the majority.


                                                    Lethal Methods

                        2. My first point of difference from the majority turns on the nature of
                     the restrictions on lethal methods in scientific research on whales in Arti-
                     cle VIII of the International Convention for the Regulation of Whaling
                     (1946) (ICRW) : can lethal methods be used when a State party considers
                     it necessary or only when no other methods for the relevant scientific
                     research are available ? Both Parties to this dispute accept that lethal
                     methods may be essential for research on some scientific questions about
                     whales.


                        3. At the time the ICRW was adopted, scientific research on whales
                     was largely dependent on lethal methods. As the Court notes, however,
                     the ICRW is an evolving instrument (Judgment, para. 45). The most
                     obvious mechanism of evolution is contained in the ICRW itself. Arti-
                     cle V gives the International Whaling Commission (IWC) the power to
                     amend the ICRW though the adoption of amendments to the ICRW’s
                     Schedule by a three‑fourths majority of those IWC members voting
                     (Art. III, para. 2). The Schedule has the same legal status as the Conven-
                     tion by virtue of Article I, paragraph 1.

                        4. A second, less direct, mode of evolution is through recommenda-
                     tions of the IWC (Art. VI) which are adopted by a simple majority of
                     members voting (Art. III, para. 2). Although such recommendations do
                     not bind IWC members, they are relevant to the interpretation of the
                     ICRW if they come within the terms of Article 31, paragraph 3 (a) or (b)
                     of the Vienna Convention on the Law of Treaties 1969. Article 31, para-

                     231




8 CIJ1062.indb 590                                                                                        18/05/15 09:29

                     454 	    whaling in the antarctic (sep. op. charlesworth)

                     graph 3 (a) requires that “any subsequent agreement between the parties
                     regarding the interpretation of the treaty or the application of its provi-
                     sions” be taken into account in its interpretation, together with the trea-
                     ty’s context. Article 31, paragraph 3 (b) takes the same approach to “any
                     subsequent practice in the application of the treaty which establishes the
                     agreement of the parties regarding its interpretation”. Since the morato-
                     rium on commercial whaling came into effect in the 1985-1986 pelagic
                     and 1986 coastal seasons, most IWC resolutions on special permit whal-
                     ing have attracted a number of negative votes, which precludes them as
                     evidence of the parties’ agreement on the ICRW’s interpretation. How-
                     ever, there remain some significant resolutions that were adopted by con-
                     sensus and thus must inform the interpretative task. I note that resolutions
                     adopted by a vote of the IWC have some consequence although they do
                     not come within the terms of Article 31, paragraph 3, of the Vienna Con-
                     vention. Particularly when they are adopted by a large majority of IWC
                     members, the resolutions are relevant to the duty of co‑operation, dis-
                     cussed below.



                        5. The issue of the status of IWC resolutions is of special significance
                     in this case with respect to the use of lethal methods “for purposes of
                     scientific research” under Article VIII. While Article VIII envisages the
                     killing of whales for scientific ends, it must be read in light of develop-
                     ments in the treaty parties’ views on lethal research methods. Although
                     the Court acknowledges at a general level that resolutions adopted by
                     consensus or by a unanimous vote “may be relevant for the interpretation
                     of the Convention or its Schedule” (Judgment, para. 46), with respect to
                     lethal research methods it states that any such resolutions “do not estab-
                     lish a requirement that lethal methods be used only when other methods
                     are not available” (ibid., para. 83). In my view, however, the applicable
                     resolutions establish a principle that lethal methods should be of last
                     resort in scientific research programmes under Article VIII. IWC resolu-
                     tion 1986‑2 on “Special Permits for Scientific Research” was adopted by
                     consensus and records the views of parties to the ICRW that both permit‑­
                     issuing Governments and the IWC’s Scientific Committee in review-
                     ing permits should take into account whether the relevant scientific
                     research objectives “are not practically and scientifically feasible through
                     non‑lethal research techniques”. Annex P, the most recent version of the
                     Guidelines for the Review of Scientific Permit Proposals, adopted by con-
                     sensus by the Scientific Committee and endorsed by the IWC in 2008,
                     requires an assessment of “why non‑lethal research methods . . . have
                     been considered to be insufficient”. These resolutions and Guidelines give
                     primacy to non‑lethal methods in scientific research relating to whaling
                     and insist that permit‑issuing States explain why non‑lethal methods are
                     inadequate. In turn, the Scientific Committee must assess such explana-
                     tions against current scientific knowledge and practice. These instruments

                     232




8 CIJ1062.indb 592                                                                                  18/05/15 09:29

                     455 	     whaling in the antarctic (sep. op. charlesworth)

                     thus support an interpretation of Article VIII that lethal methods should
                     be essential to the objectives of the scientific research programme.




                          6. The precautionary approach to environmental regulation also rein-
                     forces this analysis of the conditions in which lethal research methods
                     may be undertaken. The approach was formulated in Principle 15 of the
                     Rio Declaration on Environment and Development in 1992 as “[w]here
                     there are threats of serious or irreversible damage, lack of full scientific
                     certainty shall not be used as a reason for postponing cost‑effective mea-
                     sures to prevent environmental degradation”. The precautionary approach
                     entails the avoidance of activities that may threaten the environment even
                     in the face of scientific uncertainty about the direct or indirect effects of
                     such activities. It gives priority to the prevention of harm to the
                     ­environment in its broadest sense, including biological diversity, resource
                      conservation and management and human health. The essence of the
                      ­precautionary approach has informed the development of international
                       environmental law and is recognized implicitly or explicitly in instru-
                       ments dealing with a wide range of subject‑matter, from the regulation of
                       the oceans and international watercourses to the conservation and man-
                       agement of fish stocks, the conservation of endangered species and bio-
                       safety.
                          7. This Court has referred to the precautionary approach in Gabčíkovo‑
                       Nagymaros Project (Hungary/Slovakia) (although not using this term)
                       and Pulp Mills on the River Uruguay (Argentina v. Uruguay). In both
                       these cases, the Court contemplated the interpretation of treaty obliga-
                       tions in light of new approaches to environmental protection. In the
                       Gabčíkovo‑Nagymaros (Hungary/Slovakia) case, dealing with a bilateral
                     treaty signed in 1977, the Treaty on the Construction and Operation of
                     the Gabčíkovo‑Nagymaros Barrage System, the Court stated :

                              “The Court is mindful that, in the field of environmental protec-
                           tion, vigilance and prevention are required on account of the often
                           irreversible character of damage to the environment and of the limit­
                           ations inherent in the very mechanism of reparation of this type of
                           damage.
                              Throughout the ages, mankind has, for economic and other rea-
                           sons, constantly interfered with nature. In the past, this was often
                           done without consideration of the effects upon the environment.
                           Owing to new scientific insights and to a growing awareness of the
                           risks for mankind — for present and future generations — of pursuit
                           of such interventions at an unconsidered and unabated pace, new
                           norms and standards have been developed, set forth in a great number

                     233




8 CIJ1062.indb 594                                                                                   18/05/15 09:29

                     456 	     whaling in the antarctic (sep. op. charlesworth)

                           of instruments during the last two decades. Such new norms have to
                           be taken into consideration, and such new standards given proper
                           weight, not only when States contemplate new activities but also when
                           continuing with activities begun in the past.” (Gabčíkovo‑Nagymaros
                           Project (Hungary/Slovakia), Judgment, I.C.J. Reports 1997, p. 78,
                           para. 140.)

                        8. In the Pulp Mills case, the Court considered that “a precautionary
                     approach may be relevant in the interpretation and application of the
                     provisions of [the 1975 Statute of the River Uruguay]” (Pulp Mills on the
                     River Uruguay (Argentina v. Uruguay), Judgment, I.C.J. Reports 2010 (I),
                     p. 71, para. 164). It went on to state that :
                           “the obligation to protect and preserve, [under the Statute] [. . .], has
                           to be interpreted in accordance with a practice, which in recent years
                           has gained so much acceptance among States that it may now be
                           considered a requirement under general international law to under-
                           take an environmental impact assessment where there is a risk that
                           the proposed industrial activity may have a significant adverse impact
                           in a transboundary context, in particular, on a shared resource” (ibid.,
                           p. 83, para. 204).
                        9. These observations suggest that treaties dealing with the environ-
                     ment should be interpreted wherever possible in light of the precautionary
                     approach, regardless of the date of their adoption. This is also consistent
                     with the Court’s statement in Legal Consequences for States of the Contin-
                     ued Presence of South Africa in Namibia (South West Africa) notwith-
                     standing Security Council Resolution 276 (1970) : “an international
                     instrument has to be interpreted and applied within the framework of the
                     entire legal system prevailing at the time of the interpretation” (Advisory
                     Opinion, I.C.J. Reports 1971, p. 31, para. 53).

                        10. Both Parties to this dispute endorsed the precautionary approach
                     at a theoretical level, although they disagreed about its application to the
                     facts. In my view, the precautionary approach requires that non‑lethal
                     methods of research be used wherever possible. In relation to Article VIII,
                     which contemplates the killing of the subject of research by the research
                     activity, an implication of the precautionary approach is that lethal meth-
                     ods must be shown to be indispensable to the purposes of scientific
                     research on whales.


                                                Duty of Co‑operation

                       11. The second point on which I differ from the majority is whether
                     Japan has acted consistently with paragraph 30 of the Schedule to the
                     ICRW. Paragraph 30 sets out the process by which States parties submit

                     234




8 CIJ1062.indb 596                                                                                     18/05/15 09:29

                     457 	    whaling in the antarctic (sep. op. charlesworth)

                     proposed scientific permits to the IWC’s Scientific Committee for review
                     and comment. In my view, paragraph 30 must be read in light of a duty
                     of co‑operation of States parties to the ICRW with the IWC and its com-
                     mittees. While the Judgment of the Court recognizes such a duty of
                     co‑operation (paras. 83 and 240), it does not specifically address Japan’s
                     compliance with the duty. As the duty of co‑operation is a critical element
                     of the fabric of the ICRW, it merits some elaboration.

                        12. The ICRW was designed as a new form of international regulation
                     of whaling after the failure of two earlier attempts. The Convention for
                     the Regulation of Whaling (1931), prepared under the auspices of the
                     League of Nations, and the International Agreement for the Regulation
                     of Whaling (1937) (amended by several protocols) had relied on the par-
                     ties’ national regulatory systems for enforcement. Although they laid the
                     foundations for international co‑operation to bring scientific knowledge
                     to bear on the whaling industry, neither instrument was able to respond
                     to rampant commercial whaling. The ICRW departed from these treaties’
                     national enforcement schemes by creating an international institution, the
                     IWC, of which each treaty party was a member. The fact that member-
                     ship of the ICRW is open to all States reinforces its purpose of interna-
                     tionalizing the regulation of whaling beyond those States directly involved
                     in whaling. As noted above, the IWC has the power to regulate whaling
                     closely through amending the Schedule to the ICRW. The IWC can
                     deploy a variety of mechanisms to this end, including the designation of
                     protected species and sanctuaries, or setting annual catch quotas and size
                     limits (Art. V, para. 1).



                        13. Article VIII of the ICRW was based on Article 10 of the 1937
                     Agreement, which aimed to promote scientific research. An important
                     difference in the ICRW provision is the monitoring role of the IWC in
                     relation to whaling for purposes of scientific research. This entails a duty
                     of co‑operation by States parties with the IWC and its subsidiary bodies
                     reflecting the overarching object and purpose of the Convention, which is
                     to create “a system of international regulation” for the conservation and
                     management of whale stocks (Preamble, para. 6). The concept of a duty
                     of co‑operation is the foundation of legal régimes dealing (inter alia) with
                     shared resources and with the environment. It derives from the principle
                     that the conservation and management of shared resources and the envi-
                     ronment must be based on shared interests, rather than the interests of
                     one party. Article VIII incorporates a specific aspect of this duty in man-
                     dating immediate reporting to the IWC of the grant of any special per-
                     mits for lethal activities for purposes of scientific research (Art. VIII,
                     para. 1). Article VIII, paragraph 3, makes another element of this duty
                     explicit in providing that States parties


                     235




8 CIJ1062.indb 598                                                                                  18/05/15 09:29

                     458 	     whaling in the antarctic (sep. op. charlesworth)

                           “shall transmit to such body as may be designated by the Commission
                           [the Scientific Committee], in so far as practicable, and at intervals of
                           not more than one year, scientific information available to that Gov-
                           ernment with respect to whales and whaling, including the results of
                           research conducted pursuant to [Art. VIII, para. 1] and to Article IV
                           [general whaling research]”.

                        Resolutions adopted by the IWC under Article VI, whether by consen-
                     sus or by vote, may also inform the duty of co‑operation. The resolutions
                     express the views of the IWC and, when adopted by consensus or a large
                     majority vote, they represent an articulation of the shared interests at
                     stake in the regulation of whaling. States parties to the ICRW are thus
                     required to consider these resolutions in good faith.

                        14. The duty of co‑operation in relation to lethal whaling for purposes
                     of scientific research was given further definition by paragraph 30, inserted
                     in the Schedule in 1979. The object of paragraph 30 was to deter abuse of
                     Article VIII by States parties authorizing commercial whaling in the guise
                     of scientific research (P. W. Birnie, International Regulation of Whaling :
                     From Conservation of Whaling to Conservation of Whales and Regulation of
                     Whale Watching, 1985, Vol. 1, p. 190). While the Scientific Committee’s
                     views on special permit proposals are not legally binding on States parties
                     under the terms of paragraph 30, the IWC has empowered the Committee
                     to review and comment on such proposals, thereby creating an obligation
                     on the proposing State to co‑operate with the Committee. If the proposing
                     State had no such obligation, it would deprive paragraph 30 of any effect.
                     

                         15. In this context, the duty of co‑operation at the heart of para-
                     graph 30 requires a permit‑authorizing State to provide the IWC with the
                     permits “before they are issued and in sufficient time to allow the Scien-
                     tific Committee to review and comment on them” ; to provide specified
                     information about the proposed scientific permits ; to engage and pro-
                     mote the participation of the international scientific community in the
                     research ; and to give consideration in good faith to the views of the IWC
                     and the Scientific Committee. This means that, although a State is not
                     bound to accept the Committee’s assessment of proposed permits, it must
                     show genuine willingness to reconsider its position in light of those views.
                     The duty entails keeping the Scientific Committee apprised of the results
                     of scientific research on an annual basis. The duty also implies that
                     ­permit‑authorizing States should provide the Scientific Committee with
                      timely and accurate information about modifications in the implementa-
                      tion of scientific research programmes already reviewed by the Commit-
                      tee and the implications for the authorization of special permits. States
                      may not take a narrow or formalistic approach to the duty of co‑­
                      operation. It is a substantive duty to consider the views of the IWC and

                     236




8 CIJ1062.indb 600                                                                                     18/05/15 09:29

                     459 	     whaling in the antarctic (sep. op. charlesworth)

                     the Scientific Committee and to co‑operate with the international scien-
                     tific community in any research on whales.
                        16. The Judgment of the Court states that “consideration by a State party
                     of revising the original design of the programme for review would demon-
                     strate co‑operation by a State party with the Scientific Committee” (para. 240),
                     but it nevertheless finds that Japan has met the requirements of paragraph 30
                     with respect to permits issued under JARPA II. In this connection, the Court
                     observes that the submission of the JARPA II Research Plan as the basis for
                     annual permits accords with the practice of the Scientific Committee.
                        17. In my respectful view, however, the evidence indicates that Japan
                     has not complied with the duty of co‑operation with the Scientific Com-
                     mittee and thus that it has breached paragraph 30. First, JARPA II was
                     launched before a review of JARPA by the Scientific Committee had
                     taken place, and there is no sign that the findings of that review were
                     taken into account as JARPA II continued. Second, while the JARPA II
                     Research Plan provided the information specified in paragraph 30 (for
                     example, objectives, sample sizes, methods and possible effects of the pro-
                     gramme), as the Court has observed, there was no evidence of Japan’s
                     meaningful consideration of the feasibility of non‑lethal methods in the
                     design of JARPA II (paras. 137 to 141). Third, paragraph 30 provides
                     that “opportunities for participation in the research by scientists of other
                     nations” should be specified in proposed permits. This matter is rein-
                     forced in the Annex P Guidelines. The JARPA II Research Plan referred
                     to the use of data from the Commission on the Conservation of Antarctic
                     Marine Living Resources relating to krill predators (p. 10) and Japan’s
                     intention “to actively co-operate with international organizations and
                     projects on oceanographic surveys” (p. 15). The Research Plan also noted
                     that “[p]articipation of foreign scientists will be welcomed” if they meet
                     Japan’s qualification standards (p. 20). However, there is no evidence of
                     international scientific collaboration in JARPA II’s implementation. In
                     response to a question on this issue from a Member of the Court, Japan
                     pointed to JARPA II scientists’ collaboration with other Japanese institu-
                     tions, but did not identify any broader research participation. Finally, as
                     is noted in the Court’s Judgment, the conduct of JARPA II has differed
                     in substantial ways from the scheme set out in the Research Plan and yet
                     Japan has not modified the terms of its permits accordingly (para. 240).
                     Japan’s continued reliance on JARPA II’s original Research Plan as a
                     basis for subsequent annual permits is inconsistent with the duty of
                     co‑operation. For these reasons, I am unable to join my colleagues in vot-
                     ing for paragraph 6 of the dispositif.




                                                              (Signed) Hilary Charlesworth.


                     237




8 CIJ1062.indb 602                                                                                      18/05/15 09:29

